On behalf
of the people of Djibouti, it is a great pleasure indeed
to extend our sincere greetings to one and all at this
Millennium Assembly. May I also, Mr. President,
convey our congratulations on your election. Your vast
and varied experience will serve the Assembly well.
I should also like to express our appreciation to
your predecessor, Mr. Theo-Ben Gurirab of Namibia,
for the excellent work done and the achievements
registered. He showed great skill and commitment in
his task. Clearly the accomplishments of the fifty-


fourth session were, to a large extent, due to his
leadership, dedication and tireless efforts.
No organization, particularly one such as the
United Nations, can survive for any length of time if
beset, as it is, with mounting demands and dwindling
resources, and without deft, tenacious and imaginative
leadership. The trials and tribulations of the United
Nations have continued unabated during the past year.
It has had to restore peace and to tackle wars, conflicts,
natural disasters and disease while also addressing
development. The list of difficulties goes on. Yet the
Secretary-General, Mr. Kofi Annan, has managed to
strengthen the Organization and make it better suited to
meet the demands of the times. Under his enlightened
guidance, the United Nations continues to play a
credible and meaningful international role. We are
fortunate indeed.
This being the last General Assembly session of
the decade, the century and indeed the millennium, it is
the ideal time for us to reflect on the state of the world
and of its peoples. There has been an all-pervading
desire on the part of the United Nations and its
Member States, to see fresh momentum in order to
generate the necessary energy to deal with the new
millennium and address critical issues. We have come
to realize that the strength of our resolve and our
determination to deal with the challenge of securing a
better, safer and healthier world for its inhabitants will
be decisive for the future of humankind. In many
respects, however, it is still an open question.
It is perhaps a sign of the times when any
overview of the world today must give prominence to
the fact that the world is being ravaged by a disease,
namely AIDS. This deadly epidemic is continuing to
spread. We are all aware of its terrible toll, particularly
in Africa, where it is decimating youth, the
professional classes, the labour force and health-care
systems. The will of the international community will
be put to the test, and we will see how it responds in
crisis situations.
Last year I noted that dialogue had been renewed
between Palestine and Israel, which opened a
promising opportunity for charting a new course in the
Middle East. While it is true that the recent Camp
David peace talks are still suspended, nonetheless a
great deal was accomplished in terms of fully exploring
the scope and diversity of the issues under
consideration. There was at least a workable level of
trust and a clear willingness to discuss the key “final
status” issues of borders, settlements, water, refugees,
statehood and, above all, the status of Jerusalem. It is
difficult, however, to imagine any resolution or
settlement that would not include Palestinian control of
East Jerusalem. Israel's continued claim to the entire
city, which would include control of Muslim holy sites
in the Old City, adjoining Muslim and Christian
quarters and selected Arab villages, would be
counterproductive to peace.
Any mention of the Middle East must, of course,
include a reference to the enormous loss suffered by
Syria and the world at large with the death of the long-
serving President of Syria, Hafez Al-Assad. We wish
the new President, Bashar Al-Assad, all the best in his
efforts to follow in the footsteps of his illustrious
father.
In my address last year, I touched upon the spread
and intensity of wars; rebel and splinter movements;
and factional fighting in Africa. Sadly, while there have
been some encouraging developments, a basic
uncertainty remains. Fortunately, fighting between
Djibouti's neighbours, Ethiopia and Eritrea, has ceased,
and troop redeployment and the deployment of United
Nations observers are expected to take place soon
under the ceasefire arrived at under the auspices of the
Organization of African Unity. The level of death and
destruction in these hostilities simply defies the
imagination, and the sight of so many civilians
displaced from their homes and deprived of their
livelihood, crowded into camps on both sides, is truly a
disheartening experience. It is high time for the
member countries of the Intergovernmental Authority
on Development (IGAD) to opt for a comprehensive
peace and cessation of hostilities in this subregion, in
order collectively to focus on development and address
the serious challenges posed by environmental
disasters, such as the current looming drought.
As concerns other parts of Africa, the persisting
conflict in Angola is still with us, although
Government forces appear to be gaining the upper
hand. Regarding the conflict in Sierra Leone, the
sudden international concern to see that the belligerents
are not allowed to sell the precious minerals of their
country on the world market should, it is to be hoped,
reduce their capacity to wage war. This may be
particularly true for both these countries. We are
pleased to see the measures being taken by the De
Beers group and the Belgian authorities to close
12

international access to these bloodstained commodities.
Similar action must be taken with respect to other
commodities as well.
Undoubtedly, the most ominous threat to the
continent at present lies in its centre, in the Democratic
Republic of the Congo, where the ceasefire arranged
last year has suffered a number of setbacks. The United
Nations has been unable to deploy troops as envisaged.
Talks between the Government and the opposition
appear to have broken off, raising the dangerous
spectre of a return to civil war, which could be
disastrous for the entire continent. The distraught
people of that nation deserve a respite from instability
and insecurity in order to be able to enjoy normal lives.
In all these critical areas, be it the AIDS crisis,
ever-growing poverty, wars, the environment, human
rights abuses, weapons of mass destruction or lack of
development, the United Nations remains the only
Organization with the requisite experience and know-
how to focus and refine the disparate efforts of
humankind.
Decisions regarding the maintenance of
international peace and security lie with the Security
Council, which, with the explosion of United Nations
membership over the last three decades, has become a
not very representative body. If we are to restore
confidence in its decisions, there has to be, at all costs,
an expansion in its membership, both permanent and
non-permanent, with the extension of permanent
membership to both developed and non-developed
countries. The Council should also have access to
better information on unstable regions, and a rapid
response capability. Furthermore, when serious
humanitarian crises are unfolding, measures to limit the
spread and impact of conflict should be taken on a
selective, case-by-case basis, but across the board by
all Members.
Like last year, I again intend to dwell on the
problem of Somalia, and I again request the indulgence
of the Assembly. At that time, Somalia was on the
verge of total disintegration, following years of
political paralysis. Urgent measures were needed to
reverse this tragedy, a tragedy to which the
international community had grown largely indifferent.
The mood was simply one of waiting for the warlords
to eliminate one another until a victor emerged with
whom business could be done. In the meantime, those
individuals carried out systematic dismantling,
destruction and looting of the Somali nation, ignoring
consistent calls to change their reckless and criminal
behaviour.
This, however, cannot be tolerated any longer.
The people have spoken at last. They have decided
against endless uncertainty and aberration. They were
sapped of their strength. The people have now opted
for government, law and order, and a better future. We
urge the international community, therefore, to respect
the will of the Somali people, and to refuse to continue
to cooperate with those destructive elements that made
Somalia synonymous with chaos and violence.
Somalia as a nation, as an entity, seemed
condemned to a slow death, unable to expect either
regional or international intervention or a positive
change in the behaviour of the warlords. Saving
Somalia, therefore, necessitated moving away from the
usual practice, which revolved around a few, familiar,
self-anointed representatives of the people. Rather than
provide them with yet another opportunity to play their
game of deception, I suggested that it was time to move
beyond them; time to empower the Somali people; time
the Somali people assumed responsibility for their own
destiny. There needed to be a conference of all the
actors, the ultimate objective of which would be the re-
establishment of peace, government, legitimacy and
reconstruction. I believe that a true reconciliation of all
segments of Somali society would tap into the popular
mood of the Somali people, who overwhelmingly
rejected the status quo. There was at last a burning
desire for change; a change that would transform the
lives of the people and would restore respect, dignity
and integrity; one that meant peace, security and
development. For the first time, there was an
alternative in sight: not the power of the gun, but the
power of the people.
The peace process was designed to embrace the
whole country, including regions that enjoyed relative
peace and stability. It was to be comprehensive,
inclusive and transparent, excluding no individual,
group, sector or region.
But beyond comprehensive reconciliation, the
goal was to create a national framework leading to an
administration that represented the people fairly,
protected their basic rights and values and guaranteed
liberty and justice for all. Somalia, after all, was a
nation that had gone without a government during the
longest period of State collapse in the modern era. It
13

was a country where the law of the gun, lust for power
and vengeance dominated the landscape, until fear and
ruthlessness had decimated every opportunity for
peace. The predictable outcome was a social and
institutional collapse without parallel in this century.
The key aspect of the Djibouti-led IGAD peace
process was its bottom-up approach, which emphasized
community participation in discussions, slowly
consolidating the gains achieved. This process not only
was cumbersome, slow, painful, frustrating and visibly
fragile at times, but also endured international
scepticism and indifference. All along, we insisted on
the openness, independence and integrity of the process
to enable the majority of unarmed Somalis, including
elders, traditional and religious leaders, scholars,
women, politicians, the youth and the civil society at
large, to own the process. Accordingly, our efforts were
directed towards safeguarding the conceptual
framework and rejecting all conditional offers of
assistance, material or otherwise, while always
remaining open or receptive to ideas or proposals that
deepened and enriched the process.
The conference itself represented the culmination
of a series of consultations, meetings, symposiums and
contacts that took place over the first six months of the
year. Its objective was to overcome and resolve some
of the most divisive and emotional national issues. The
elaborate, extensive and admittedly costly preparations
were necessary to heal the painful past and formulate
sensible humanitarian and political guarantees and
safeguards. Never again should there be toleration of
the kind of hateful human rights violations and gross
abuses of power that had destroyed the country.
While the process took time and went through
several phases, it enabled delegates to address all
aspects of Somalia's collapse, spurred by the strong
desire for peace prevailing in the country.
The cornerstone of the process was the key role
played by the traditional leaders, particularly in the
achievement of the broadest possible reconciliation
among the Somali clans. For long stretches of time,
amounting to years, there had been virtually no contact
between them, allowing each to pile up grievances
throughout the conflict. Slowly and painfully, the
conference persistently addressed complex political
issues, while striving to overcome deep animosities and
implacable attitudes.
The very critical first phase of the conference
began on 2 May and concluded in early June. It was the
most important phase, for we must bear in mind that
more than 200 elders and traditional leaders from every
part of the country were coming together for the first
time — not the first time in 10 years, but the first time
in the entire existence of Somalia as a State — seeking
to overcome a decade of frustration, fear, anger,
suspicion and mistrust, without ever having had contact
with each other before. Slowly, this legacy of the past
was overcome and replaced with a common purpose:
the search for a new destiny and a sense of the need to
act at all costs. Through the wisdom, persistence and
sincerity of these elders, it was possible to complete
the reconciliation and to establish solid structures for
the second phase. The core political choices could then
be made.
The second phase began on 15 June, with the
participation of over 2,000 delegates. The setting of
this conference bore no resemblance to any in the past,
because this one took place in a giant tent. There were
no class or social distinctions evident among the
participants, who included women, representatives of
all minorities, a number of warlords and, of course, the
entire clan mosaic of Somalia. Proceedings were
covered by satellite and on the Internet in order to
enable Somalis everywhere in the world to keep abreast
of developments. Participants outnumbered the
residents in Arta, the hill-top resort town, which was
the venue for the conference. Nearly every resident
contributed to the conference one way or another,
particularly in accommodating this huge and sudden
influx of visitors.
This phase of the conference made it possible to
address many issues, from civil strife, human rights,
healing and reconciliation, the economy, the political
structure, disarmament, transitional mechanisms such
as the interim constitution, the legislation, the
government and the judiciary system. Slowly, an
irreversible momentum, a feeling of rebirth, took
shape. In a real sense, it was Somalia's second
independence, this time not from colonialism but from
chaos and utter hopelessness.
After one month of intensive drafting and debate,
an interim constitution, or charter, was adopted. It
established the number of representatives, including a
quota for women, in the new assembly and the
modalities for their election. This major step in the
process signalled the beginning of a truly nationwide
14

reconciliation effort, as it contained a series of
accommodations, including a clan-based system as the
political mechanism for power sharing during the
three-year interim authority. The resulting transitional
national authority could therefore be a highly workable
vehicle for both the parties who are for the process and
the troublemakers. No one, though, should take either
the reconciliation process or the new institutions as
shielding any individual from past misdeeds or war
crimes. This is among the challenges that will confront
future constitutional Governments of Somalia.
Let me say that 26 August 2000 is a date which
will forever stir the hearts and spirits of Somalis. It was
on this date that Somalia's interim parliament elected
the country's first president in more than a decade.
Starting with a field of 25 candidates, voting was
completed after several rounds and more than ten hours
of bargaining and negotiating in order to secure cross-
clan support within the Assembly to win the necessary
majority. Interest among Somali viewers for the
conference and the elections was certainly heightened
by up-to-the-minute radio and satellite coverage, which
permitted Somalis everywhere to follow the elections
and the debates that had preceded them since the
beginning of the process.
The man chosen from among the candidates is
here with us today. This man in the news is Abdikassim
Salad Hassan, the new President of Somalia, a
seasoned, urbane, and a highly experienced politician,
who has already demonstrated his rare skills through a
series of visits and engagements, both inside Somalia
and externally. I wholeheartedly congratulate him and
welcome him and his delegation most warmly in this
Assembly.
What a joy to see Somalia retake its rightful place
among the community of nations! The realization of
having a president at last fills Somalis everywhere with
emotional exuberance. People are dancing and singing
in the streets in what was described as a spontaneous
national holiday. We wish to express our deepest
gratitude to the member States of IGAD and to Yemen
who were represented at the highest level to witness
the swearing-in ceremony of the new president; we are
equally grateful to Saudi Arabia, France, Egypt, Libya,
Italy, Kuwait, the Organization of African Unity
(OAU), the League of Arab States and the United
Nations for having sent high level delegations. And, of
course, we wish to thank the entire diplomatic
community in Djibouti for their presence and steadfast
support.
Undoubtedly, we fully acknowledge the realism
and genuine understanding so readily displayed
throughout this process by the other immediate
neighbours of Somalia, namely Kenya and Ethiopia.
We have also received tremendous comfort from the
continued encouragement and support from the
Secretary-General and his able staff both in New York
and in the region, particularly, from his Special
Representative, Mr. David Stephen, and his staff,
whose presence in the conference throughout the
process proved remarkably beneficial. Equally, the
unfailing commitment demonstrated by the Security
Council throughout its series of statements since the
launch of the initiative has been a source of constant
comfort.
Obviously, the peace process invariably enjoyed
full and unambiguous backing of IGAD, OAU, the
League of Arab States, the Organization of the Islamic
Conference and the European Union. We are deeply
appreciative of their steady and principled stand. The
Somali people will be forever grateful. Following the
formation of the new Somali parliament, the Security
Council reiterated that the preservation of the territorial
integrity of the country was the precondition for overall
normalization in Somalia and recommended that
regional organizations work towards that end.
Some discordant voices have been raised
questioning the acceptance of the new Government and
its ability to return to Somalia. Some scoffed it would
be a phantom government-in-exile, lacking legitimacy
and resources. However, the triumphant return as well
as the ecstatic welcome from the public of the new
President-elect, Abdikassim, into Mogadishu, the
centre of conflict, and the unprecedented show of
support from all militiamen, including those allied to
faction leaders, put the baseless stories to rest once and
forever.
For those individuals who chose to oppose the
creation of a representative and democratic
Government, presumably because they are no longer at
centre stage in Somalia, they need to come to terms
with reality. A generous hand has been extended to all
those people to join their peace-loving neighbours in
supporting the talks, and now the Government. In fact,
I personally invited and met with several of them in
Djibouti for discussions in order to assure them there
15

was a place for everyone in the new Somalia under its
proposed federal structure. Now, with a Government in
place, the ball is in their court. We can only hope that
they will make good use of the remaining opportunity
for reconciliation and accommodation by placing the
country first before their personal interests.
The rebirth of Somalia opens unlimited
possibilities for Somalis throughout the world to
rebuild their country. With the expected gradual return
to normality in the country, the diaspora will have the
incentive to invest in their homeland, bringing the
capital and expertise needed to create employment
opportunities for the youth.
It is to be hoped that the international community
will mobilize emergency assistance for Somalia to
enable the Government to lead the country, re-establish
itself and re-create basic institutions and capacities. In
the meantime, planning for medium- and long-term
development must begin with the support of
international financial institutions, the donor
community, the United Nations and regional
organizations.
Finally, let me state with all candour that for us in
Djibouti this process has strained our meagre
resources, but neither our resolve nor our faith. It has
challenged our courage and perseverance, but our
commitment has not wavered. Our people have made
an exemplary effort and sacrifice.
May this endurance test of our people, and of the
Somali people as well, serve as a source of inspiration
and mark the beginning of what could be a major
accomplishment for the Horn of Africa, and indeed for
Africa and mankind as a whole.